DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.

Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Final Rejection of 10/12/2021, Applicant, on 01/12/2022 amended claims. Claims 1-20 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are received and acknowledged.
The Applicant requests a copy of the provisional application No. 62/597,592. The Examiner has provided the provisional with this application as a non-patent literature document.

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that the claims have been amended around the automated elements as discussed in the interview to help overcome the 101 Rejections.
The Examiner finds the arguments unpersuasive. While the claims now recite “in response to,” the amended claims still fall under the abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The amended claims do not recite any new additional elements.
 The 101 Rejection is maintained and updated as seen below.

Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant contends that the claim limitations are not taught by the cited art, specifically with regard to: assigning, by the one or more processors, one or more sensor input requirements to indicate completion of one of the one or more tasks.  The Applicant points to paragraph 0088 of Jackson and states that it does make the sensor required for the task, but the user inputs the data and not the sensor itself.
The Examiner respectfully disagrees. The Examiner further notes that the claim as written only requires the sensor input and does not require the sensor to send the input. However, the Examiner does note that Jackson does teach the system monitoring the sensor for completion of a task. However, even if the claim were to require a sensor inputting data, Jackson does teach sensors inputting data. (See Jackson, [0137]; For example, cleaning the cooking surfaces may have an end-time of 30 minutes from the scheduled start time. If the end-time has not been reached, the device waits and rechecks. If the end-time has been reached, the device checks if the task has been completed (S74). If no data has been received from a sensor or the user, or otherwise, the device assumes the task has not been completed and sends another alert or reminder to prompt a user to complete the task (S84). The device checks again if the task has been completed (S86)).
The Examiner further notes that Vigneswaran does teach sensor input being required to complete a task in at least [0062-0064]. The Examiner suggests to take at least these paragraphs into account if further amending to overcome the cited prior art.
The Applicant further contends that the remaining cited prior art references do not teach the above limitation.
The Examiner finds the argument unpersuasive, as Jackson is relied upon to teach the limitation.
The 103 Rejection is maintained and updated as seen below.

				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and system and computer readable medium for managing projects (i.e. assigning tasks, receiving data,  transmitting completion notifications) Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:
Step 1: The claims are directed to a statutory category, namely a “system” (claims 9-20) and “non-transitory computer readable medium” (claims 1-8).
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 9, and 19:
	receiving… a request to initiate a type of project; (Claims 1, 9, and 19)
	creating, by the one or more processors, one or more tasks based on the type of project requested; (Claims 1, 9, and 19)
	assigning… the one or more tasks to the project in response to the one or more tasks assigned to the type of project in response to the one or more tasks assigned to the type of project; (Claims 1, 9, and 19)
	assigning… one or more sensor input requirements to indicate the completion of one of the one or more tasks; (Claims 1, 9, and 19)
	 assigning, by the one or more processor, a requirement that one of the one or more sensor input be a photographic sensor input in response to the one or more tasks assigned to the project type; (Claims 1, 9, and 19)
	assigning… one or more tasks to the project; (Claims 1, 9, and 19)
	assigning… the sensor input data to the task, the sensor input data satisfying one or more task completion requirements; (Claims 1 and 9)
	 in response to one or more requirement…associate photographic data from the camera with at least one of the one or more tasks in the project; (Claim 19)
	… an estimated time of completion of one of the one or more tasks in response to the sensor input data: (Claims 1, 9, and 19)
	altering… an estimated time of completion of one or more tasks in response to a second input data…; and (Claim 1)
	…assigns photographic data from the camera to the task, the photographic data satisfying one or more task completion requirements (claim 19). As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Dependent claims 2-8, 10-18, and 20 recite the same or similar abstract idea(s) as independent claims 1, 9, and 19 with merely a further narrowing of the abstract idea(s) described above. 
	The identified limitations in dependent claim 2-8, 10-18, and 20 are also found to correspond to: Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion) because apart from the additional elements which merely include a general purpose computer, the claims recite steps easily performed in the human mind and/or using pen and paper, wherein the sensor input data is picture data (Claim(s) 7); generating… progress report of the one or more of tasks associated with the project; generating…, an estimated time of completion of a project based on task completion at a time the estimated time of completion is requested by a user (Claim(s) 8); …populates sensory input data into a task completion record (Claim(s) 11); wherein the stored sensor input data is stored as categorized information based on information collected concerning an individual project (Claim(s) 16); wherein to the stored sensor input data is stored as categorized information based on information collected concerning an individual task; and associates the moisture data with the task(Claim(s) 17), the moisture data satisfying one or more task completion requirements (Claim(s) 20).
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); assigning… the task associated with the project to one or more users who operate the sensor (Claim(s) 6).
Step 2A, Prong Two – The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
Claim(s) 1-8 recite system of at least “non-transitory computer readable storage medium,” “one or more processors,” “receiving… sensor input data (i.e. image data)” “sensors”  “storing, by one or more processors, the sensor input data, on-transitory computer readable storage medium,” “transmitting, by one or more processors, a task completion notification,” which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [0072]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)) and performs insignificant extra-solution activity of sending or receiving information, (MPEP 2106.05(g)) e.g. transmitting notifications.
Claim(s) 9-18 recite system of at least “one or more processors,” “receiving… sensor input data (i.e. image data)”  “storing, by one or more processors, the sensor input data, in the non-transitory computer readable storage medium,” “sensors,” “transmitting, by one or more processors, a task completion notification,” “sensor obtaining input data,” and “memory storage device,” which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [0072]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)), and/or amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) e.g. sensor obtaining input data,  and performs insignificant extra-solution activity of sending or receiving information, (MPEP 2106.05(g)) e.g. receiving sensor data, transmitting notifications.
Claim(s) 19 recites the additional element of “a camera,” “a processor configured to: receive a request,” “receive photographic data from the camera,” “stores the photographic data, in a memory storage device,” “transmits… a task completion notification” which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification at least [0072]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)), and/or the use of a “camera” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and performs extra-solution of sending information, (MPEP 2106.05(g)) e.g. receiving sensor data, transmitting notifications.
Claim 2-4 recites additional elements similarly recited (i.e. storing, by the one or more processors, the sensor input data, in the non-transitory computer readable storage medium; transmitting, by the one or more processors, in response to storing the sensor input data, a task completion notification; receiving, by one or more processors, sensor input data associated with a second task associated with the project;) in the independent claims and are rejected similarly.
Claim 10, 13-14, and 20 recites additional elements regarding receiving sensor data, which was similarly recited in the independent claims (e.g. receiving the sensory input data is configured to receive photographic sensory input data (claim 10).; receives input from another sensor (claim 13).; transmits and receives sensor input data from two or more sensors (claim 14).; receives moisture data from a moisture sensor (claim 20).  The Examiner notes that receiving sensor from one or more sensors is not sufficient to integrate the abstract idea into a practical application as they are all merely used to perform insignificant pre-solution data gathering functions. These elements are rejected similarly.
Claim 11 recites “automatically populates sensory input data into a task completion record.” While populating data into a task completion record is part of the abstract idea as described above, “automatically” doing so is the mere automation of the abstract idea on a generic computer (See MPEP 2106.05(f)). 
Claim 15 recites the additional element of wherein “notification is transmitted by the processor to a user device.” This amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and performs extra-solution of sending information, (MPEP 2106.05(g)) e.g. transmitting notifications.
Therefore, the claims, when considered as a whole, fail to integrate the recited abstract idea of performing the abstract idea described above into a practical application because the generic computer readable storage media comprises instructions that when executed by the generic processor merely implements the abstract idea on a general purpose computer (see Specification [0072]) (MPEP 2106.05(f)) and/or amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and performs extra-solution of sending information, (MPEP 2106.05(g)) e.g. receiving sensor data, transmitting notifications.
Step 2B -   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)). The “camera” (claims 19-20) amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Receiving and/or transmitting sensor data (Claims 1-20), receiving… requests (claims 1-20) and transmitting… notifications (Claims 1-20) are merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to performing the abstract idea described above.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-2, 5-7, 9-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 20180120169 A1) in view of Vigneswaran (US 20190180218 A1), including (Provisional Application #62/597,592), and Rajkhowa et. al (US 10832209 B2).
	Regarding Claims 1 and 9. Jackson teaches: A non-transitory computer readable storage medium containing instructions which when executed by a processor cause the processor to perform a method, the method comprising (See Jackson, [0050]; The invention further provides processor control code to implement the above described systems and methods, for example on a general purpose computer system or on a digital signal processor (DSP). The invention also provides a carrier carrying processor control code to, when running, implement any of the above methods, in particular on a non-transitory data carrier—such as a disk, microprocessor, CD- or DVD-ROM, programmed memory such as read-only memory (Firmware), or on a data carrier such as an optical or electrical signal carrier).
	assigning, by the one or more processors, the one or more tasks to the project, in response to the one or more tasks assigned to the type of project; (See Jackson, [0129-130]; The illustrated system enables a user to readily analyse data from multiple sites, and to define rules and workflows to be implemented at each site. [0130] FIG. 5 depicts an example of a workflow 50 implemented using the system of FIG. 2. The example workflow 50 comprises four tasks, which are displayed on the home screen of a portable computing device 22. The number of tasks in any particular workflow may vary and may depend on the type of site being monitored). The Examiner notes the workflows would be defined by the task they comprise.
	assigning, by the one or more processors, one or more sensor input requirements to indicate completion of one of the one or more tasks; (See Jackson, [0088]; receive the electronic identifier of a selected sensor, selected by the user from the plurality of handheld sensors; and determine whether the received electronic identifier indicates the sensor type matches the type of handheld sensor required to perform the task, and wherein if the sensor type does not match, the portable device outputs a warning to the user and further see Jackson, [0137]; For example, cleaning the cooking surfaces may have an end-time of 30 minutes from the scheduled start time. If the end-time has not been reached, the device waits and rechecks. If the end-time has been reached, the device checks if the task has been completed (S74). If no data has been received from a sensor or the user, or otherwise, the device assumes the task has not been completed and sends another alert or reminder to prompt a user to complete the task (S84). The device checks again if the task has been completed (S86)).
	receiving, by the one or more processors, sensor input data in response to one or more requirements associated with at least one of the one or more tasks of tasks in the project; (See Jackson, [0088]; receive the electronic identifier of a selected sensor, selected by the user from the plurality of handheld sensors; and determine whether the received electronic identifier indicates the sensor type matches the type of handheld sensor required to perform the task, and wherein if the sensor type does not match, the portable device outputs a warning to the user and further see Jackson, [0137]; For example, cleaning the cooking surfaces may have an end-time of 30 minutes from the scheduled start time. If the end-time has not been reached, the device waits and rechecks. If the end-time has been reached, the device checks if the task has been completed (S74). If no data has been received from a sensor or the user, or otherwise, the device assumes the task has not been completed and sends another alert or reminder to prompt a user to complete the task (S84). The device checks again if the task has been completed (S86)). and further see Jackson, [0166]; When a scheduled workflow task is to calibrate a sensor/check the sensor for consistency, a user is prompted to measure the temperature of boiling water (and/or ice water) using the sensor (S1004). The measured temperature data is transmitted by the temperature sensor to the handheld device/hub (S1006). The handheld device or hub may be configured to perform the checks themselves, or may transmit the received data to the cloud-based monitoring system for analysis. In either case, the device/system compares the received temperature data against the stored expected temperature data for the particular sensor being tested (S1008)).
	assigning, by the one or more processors, the sensor input data to the task, the sensor input data satisfying the one or more task completion requirements; (See Jackson, [0166]; The system determines if the received temperature matches the expected stored temperature (S1010). If the temperature data matches, the temperature sensor is determined to be working as expected (S1012) and the workflow task is complete. If the temperature data does not match, the system/device determines that the sensor is not operating as expected, and may display a message on the screen of the handheld/hub device to prompt the user to discard the sensor (S1014)). The Examiner notes the system of Jackson assigns temperatures that need to be met by the sensor values in order to complete the task.
	storing, by the one or more processors, the sensor input data, in the non-transitory computer readable storage medium; and. (See Jackson, [0005]; The hub 108 acts as the on-site gateway for the system 100, and is configured to receive and store the data from the fixed sensors 102 and the handheld sensors 110. The hub 108 may be any computing device such as a PC, laptop computer, tablet computer, etc., which is configured for this function, or alternatively, the hub 108 is a purpose-built device and further see Jackson, [0050]; The invention further provides processor control code to implement the above described systems and methods, for example on a general purpose computer system or on a digital signal processor (DSP). The invention also provides a carrier carrying processor control code to, when running, implement any of the above methods, in particular on a non-transitory data carrier—such as a disk, microprocessor, CD- or DVD-ROM, programmed memory such as read-only memory (Firmware), or on a data carrier such as an optical or electrical signal carrier).
	While Jackson teaches the use of tasks, projects, and sensor data, Jackson does not further specify receiving a request to initiate a new project. However, Jackson in view of the analogous art of Vigneswaran (i.e. task management) does teach this limitation:: receiving, by one or more processors, a request to initiate a type of project; (See Vigneswaran, [0010]; prov. App, [0009]; where the processor of the task scheduling server is configured to: receive a project request identifying a plurality of project criteria, the plurality of project criteria including a project location, a project timeframe and a work definition and further see Vigneswaran, [0200]; prov. app, [0190]; The server 120 may define a plurality of project criteria fields in the project request template. Examples of project criteria fields can include a project start date, a project end date (or project timeframe), work required (e.g. a drop-down list of work categories), and cost range. The work required may also further include quality restrictions. For example, each work category selected by the user may include one or more quality options to be selected by that user (e.g. hardwood flooring, vs. manufactured hardwood, vs. laminate etc.).).
	creating, by the one or more processors, one or more tasks based on the type of project requested; (See Vigneswaran, [0010]; prov. app. [0010]; receive a project request identifying a plurality of project criteria, the plurality of project criteria including a project location, a project timeframe and a work definition; generate a project workflow from the plurality of project criteria, the project workflow including a plurality of work stages required to complete the work requested and a work stage completion deadline determined based on the project timeframe, wherein each work stage includes at least one task; associate at least one required user type with each work stage based on the tasks included in that work stage).
	assigning, by the one or more processor, a requirement that one of the one or more sensor input be a photographic sensor input, in response to the one or more tasks assigned to the project type; (See Vigneswaran, [0129], prov. app. [0118]; In some cases, the validation data may be generated by a user through the user application 208 on their device 115. For example, the user may capture one or more images of the completed work stage (or images of each completed tasks). The user may transmit the captured images to the server 120 as validation data indicating completion of the work stage and/or tasks. In some cases, validation data may also be independently generated by other users assigned to different work stages for the same project).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jackson, including tasks, projects, and sensors to include the request feature taught by Vigneswaran in order to allow the user to specify the constraints regarding the project and allow customization of the project plan (See Vigneswaran, [0010]; “the plurality of project criteria including a project location, a project timeframe and a work definition; generate a project workflow from the plurality of project criteria, the project workflow including a plurality of work stages required to complete the work requested and a work stage completion deadline determined based on the project timeframe,” (See MPEP 2143G).
	Jackson teaches the use of sensor data to determine a task has been completed and the use of reports. (See Jackson, [0137]; If the end-time has been reached, the device checks if the task has been completed (S74). If no data has been received from a sensor or the user, or otherwise, the device assumes the task has not been completed and further see Jackson, [0175]; FIG. 14 shows an example report generated by the system relating to a set of workflow tasks and sensor readings. Such a report may reflect the inputs to and outputs from a distributed behaviour model as previously described. Thus FIG. 14 illustrates a set of user tasks, including tasks involving collecting temperature sensor readings, and the results of evaluation of the tasks against a set of rules and further see Fig. 14, specifically lines 1 and 2 indicating the task has “PASSED”). Jackson does not explicitly teach the use of a completion notification.
	However, Jackson in view of Vigneswaran does teach: transmitting, by the one or more processors, in response to storing the sensor input data, a task completion notification to the one or more users upon completions of the one or more tasks. (See Vigneswaran, [0062]; prov. App, [0052]; When the task is completed, the user can transmit a work stage completion notification to the task scheduling server using the user-side application and further see Vigneswaran, [00126]; prov. app. [0116]; In some embodiments, the server 120 may trigger a subsequent active work stage notification for the next work stage in the project timeline upon receipt of the work stage completion notification. The subsequent work stage notification can then be transmitted to a second one or more assigned users for the subsequent work stage. In some cases, the server 120 may determine the second assigned user only after receiving the first work completion notification. That is, the server 120 may determine the assigned users for subsequent work stages dynamically in response to real-time user availability and user location information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jackson, including sensor data and status reports to include the task completion notification feature taught by Vigneswaran in order to provide a system that can sequentially notify users in response to a completed task (See Vigneswaran, [0011]; “trigger transmission of the work stage notification to a second assigned user for the second work stage in response to the work completion notification (See MPEP 2143G).
While Jackson/Vigneswaran teaches the use of notifications regarding tasks and completion, neither further explicitly teach the estimated completion time based on sensor data. However, Jackson/Vigneswaran in view of the analogous art of Rajkhowa (i.e. task coordination) does teach: transmitting, by the one or more processors, an estimated time of completion of one of the one or more tasks in response to the sensor input data: (See Rajkhowa, [col. 3, lines 44-49]; In accordance with the present embodiment positioning information from the GPS receiver 244 is combined with motion or acceleration information provided by the motion sensor 246 to determine estimated travel time of the mobile device 102A to the task location and to determine a likelihood of task completion by the first task delegate and further see Rajkhowa, [col. 6, lines 7-12]; In some embodiments, the rush fulfillment engine can monitor a current location of the worker based on a location signal received by the computing system from the mobile device associated with the worker and update likely task completion times based on location).
altering, by the one or more processor, an estimated time of completion of one or more tasks in response to a second input data from the sensor; (See Rajkhowa, [col. 3, lines 44-49]; In accordance with the present embodiment positioning information from the GPS receiver 244 is combined with motion or acceleration information provided by the motion sensor 246 to determine estimated travel time of the mobile device 102A to the task location and to determine a likelihood of task completion by the first task delegate and further see Rajkhowa, [col. 6, lines 7-12]; In some embodiments, the rush fulfillment engine can monitor a current location of the worker based on a location signal received by the computing system from the mobile device associated with the worker and update likely task completion times based on location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jackson/Vigneswaran, including completion notifications to include the estimated time completions as taught by Rajkhowa in order to ensure processes are moving as they should, resources are being utilized, and delays are not propagated. (See Rajkhowa, [col. 3, lines 32-42]; this enables the rush order fulfillment engine to estimate the fulfilment time for each batch (ensuring that the promised due time of the first order of any batch is never compromised as more orders are added to the batch). A multi-server single queue model is used to process the batches at the outgoing end to ensure that batches with earlier completion times are always processed first. The multi-server single queue model at the processing end ensures picker utilization and doesn't allow propagating of delays due to one batch to all the other batches in the queue, thus making sure that the other pickers provide services as needed.” (See MPEP 2143G).
	Regarding Claim 2.  Jackson/Vigneswaran/Rajkhowa further teaches: receiving, by one or more processors, sensor input data associated with a second task associated with the project; (See Jackson, [0130]; Here, the four tasks are to accept a scheduled delivery of food/ingredients (52a), calibrate each handheld sensor used at the site (52b), clean work surfaces where food is prepared (52c) and to check stock (52d)). The Examiner notes that each of the sensors is calibrated, thus implying a plurality of sensors.
	storing, by the one or more processors, the sensor input data associated with the second task, in a non-transitory storage medium; and (See Jackson, [0005]; The hub 108 acts as the on-site gateway for the system 100, and is configured to receive and store the data from the fixed sensors 102 and the handheld sensors 110. The hub 108 may be any computing device such as a PC, laptop computer, tablet computer, etc., which is configured for this function, or alternatively, the hub 108 is a purpose-built device and further see Jackson, [0050]; The invention further provides processor control code to implement the above described systems and methods, for example on a general purpose computer system or on a digital signal processor (DSP). The invention also provides a carrier carrying processor control code to, when running, implement any of the above methods, in particular on a non-transitory data carrier—such as a disk, microprocessor, CD- or DVD-ROM, programmed memory such as read-only memory (Firmware), or on a data carrier such as an optical or electrical signal carrier).
	Jackson/Vigneswaran/Rajkhowa further teaches: transmitting, by the one or more processors, in response to storing the sensor input data, a second task completion notification upon completion of the one or more tasks. (See Vigneswaran, [0062], Prov. App, [0052]; When the task is completed, the user can transmit a work stage completion notification to the task scheduling server using the user-side application). The Examiner refers back to the Claim 1 rejection of the task notifications for further detail regarding the combination of references specifically with regard to Jackson teaching the use of sensors to determine a task is completed. The Examiner further notes that the system of Vigneswaran teaches notifications at each stage of the project.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jackson/Vigneswaran, including sensor data and status reports to include the task completion notification feature taught by Vigneswaran in order to provide a system that can sequentially notify users in response to a completed task (See Vigneswaran, [0011]; “trigger transmission of the work stage notification to a second assigned user for the second work stage in response to the work completion notification (See MPEP 2143G).
	Regarding Claim 5.  Jackson/Vigneswaran/Rajkhowa further teaches: wherein the sensor input data is picture data from a camera. (See Vigneswaran, [0129], Prov. App. [0118]; In some cases, the validation data may be generated by a user through the user application 208 on their device 115. For example, the user may capture one or more images of the completed work stage (or images of each completed tasks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jackson/Vigneswaran, including sensor input data to include the picture data feature taught by Vigneswaran in order to provide visual proof that a task has been completed as stated  and the process is ready to move to the next step or phase (See Vigneswaran, [0013]; “the validation data providing evidence of completion of the first work stage by the first assigned user” (See MPEP 2143G).
	Regarding Claim 6. Jackson/Vigneswaran/Rajkhowa further teaches: assigning, by the one or more processors, one of the one or more tasks associated with the project to one or more users who operate the sensor. (See Jackson, [0124]; The portable device 22 is used to display workflow task lists to a user, to prompt a user to perform particular tasks. The portable device is also used to store the results of the tasks (e.g. any collected data, and/or an indication of when a task was completed) and further see Jackson, [0130]; In this example, the site being monitored is a restaurant or other establishment where food is cooked or processed. Here, the four tasks are to accept a scheduled delivery of food/ingredients (52a), calibrate each handheld sensor used at the site (52b), clean work surfaces where food is prepared (52c) and to check stock (52d)). The Examiner notes that by prompting a user to perform a task, it is implied that the task has been assigned to the user. The Examiner further notes that the user may receive a task to calibrate (i.e. operate) the sensors.
	Regarding Claim 7. Jackson/Vigneswaran/Rajkhowa further teaches: generating, by the one or more processors, a progress report of the one or more tasks associated with the project. (See Vigneswaran, [0149], prov. App, [0138]; In some cases, the server 120 can generate update notifications for the client user 105 associated with a project at project location 107. The server 120 may transmit update notifications indicating that the project schedule has been adjusted. In some cases, the update notifications can also include project modification criteria for the client user. The client user 105 may use the project modification criteria to adjust the work definition and/or criteria weights to account for changes in the project schedule).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jackson/Vigneswaran/Rajkhowa, including reporting data to include the progress reports feature taught by Vigneswaran in order to provide an opportunity for the client to adjust parameters of the project in response to status updates (See Vigneswaran, [00149]; prov. App, [0138]; “The client user 105 may use the project modification criteria to adjust the work definition and/or criteria weights to account for changes in the project schedule. For example, the client user may adjust a cost weight to reduce the impact of cost on user assignments (i.e. to increase the acceptable level of costs) in order to accelerate completion of the project. Accordingly, the server 120 may then determine that additional users, or more costly users who perform more rapidly, should be assigned to the subsequent work stages” (See MPEP 2143G).
	Regarding Claim 10. Jackson/Vigneswaran/Rajkhowa further teaches: wherein the processor receiving the sensor input data is configured to receive photographic sensor input data. (See Vigneswaran, [0129], Prov. App. [0118]; In some cases, the validation data may be generated by a user through the user application 208 on their device 115. For example, the user may capture one or more images of the completed work stage (or images of each completed tasks). The user may transmit the captured images to the server 120 as validation data indicating completion of the work stage and/or tasks. In some cases, validation data may also be independently generated by other users assigned to different work stages for the same project).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jackson/Vigneswaran, including sensor input data to include the picture data feature taught by Vigneswaran in order to provide visual proof that a task has been completed as stated and the process is ready to move to the next step or phase (See Vigneswaran, [0013]; Prov. App. [0012]; “the validation data providing evidence of completion of the first work stage by the first assigned user” (See MPEP 2143G).
	Regarding Claim 11. Jackson/Vigneswaran/Rajkhowa teaches: wherein the processor automatically populates sensor input data into a task completion record. (See Jackson, [0005]; The hub 108 automatically stores and organises data received from the fixed and handheld sensors, to provide an accurate log of the user's food safety and hygiene processes. Data is also automatically transmitted from the hub 108 to the cloud 114 for secure storage and remote access. And further see Jackson, [0137]; The hub device (and/or portable device) checks if the scheduled task end-time has been reached (S72). For example, cleaning the cooking surfaces may have an end-time of 30 minutes from the scheduled start time. If the end-time has not been reached, the device waits and rechecks. If the end-time has been reached, the device checks if the task has been completed (S74). If no data has been received from a sensor or the user, or otherwise, the device assumes the task has not been completed and sends another alert or reminder to prompt a user to complete the task (S84). The device checks again if the task has been completed (S86). If the workflow task is complete, the system also checks if the number of critical issues logged in the system is greater than or equal to a threshold value (S76). If the threshold is exceeded, the device sends an alert. If the threshold is not exceeded, the workflow has been completed). The Examiner notes that the system of Jackson completes a task by the sensor automatically submitting the data regarding the threshold temperatures. The Examiner note that “no data has been received from the sensor or the user” implies the sensor has sent the data to complete the calibration task.
	Regarding Claim 12. wherein the processor assigns one of the one or more tasks associated with the project to one or more users who operate the sensor. (See Jackson, [0124]; The portable device 22 is used to display workflow task lists to a user, to prompt a user to perform particular tasks. The portable device is also used to store the results of the tasks (e.g. any collected data, and/or an indication of when a task was completed and further see Jackson, [0130]; In this example, the site being monitored is a restaurant or other establishment where food is cooked or processed. Here, the four tasks are to accept a scheduled delivery of food/ingredients (52a), calibrate each handheld sensor used at the site (52b), clean work surfaces where food is prepared (52c) and to check stock (52d)). The Examiner notes that by prompting a user to perform a task, it is implied that the task has been assigned to the user. The Examiner further notes that the user may receive a task to calibrate the sensors.
	Regarding Claim 13. Jackson/Vigneswaran/Rajkhowa further teaches, wherein the processor receives input from another sensor. (See Jackson, [0005]; The hub 108 acts as the on-site gateway for the system 100, and is configured to receive and store the data from the fixed sensors 102 and the handheld sensors 110).
	Regarding Claim 14. Jackson/Vigneswaran/Rajkhowa further teaches, wherein the processor transmits and receives sensor input data from two or more sensors. (See Jackson, [0003]; The system 100 comprises one or more fixed sensors 102, which are smart, wireless sensors installed in a particular environment to continuously monitor variables such as temperature, humidity, and door open/close status. One or more fixed sensors communicate with a receiver 104, which receives the data collected by each fixed sensor 102 and further see Jackson, [0166]; When a scheduled workflow task is to calibrate a sensor/check the sensor for consistency, a user is prompted to measure the temperature of boiling water (and/or ice water) using the sensor (S1004). The measured temperature data is transmitted by the temperature sensor to the handheld device/hub (S1006). The handheld device or hub may be configured to perform the checks themselves, or may transmit the received data to the cloud-based monitoring system for analysis.).
	Regarding Claim 18. Jackson/Vigneswaran/Rajkhowa teaches wherein the stored sensor input data is to categorize based from which sensor on which the sensor input data was received. (See Jackson, [0041-43]; Preferably, the temperature sensor has a factory calibration defined by factory calibration data, and the system further comprises code to: [0042] validate the temperature sensor by monitoring a deviation in the factory calibration over time by monitoring a sensed temperature of the temperature sensor in boiling water, wherein the monitoring of the deviation over time is performed for a substantially constant height of the temperature sensor above sea level; and [0043] storing or outputting sensor validation data dependent upon the validation and further see Jackson, [0090]; display a type of handheld sensor to be used to perform the displayed task; receive the electronic identifier of a selected sensor, selected by the user from the plurality of handheld sensors; and determine whether the received electronic identifier indicates the sensor type matches the type of handheld sensor required to perform the task, and wherein if the sensor type does not match, the portable device outputs a warning to the user. ). The Examiner notes the validation (calibration of sensor) data is stored for an individual sensor, thus implying the data would be associated with the sensor. The Examiner interprets categorizing to include associating in light of the applicant’s specification. (See Specification, [0031]; The sensor 112 data may be stored in the database 104 long-term such that it is categorized (e.g., associated with a particular task)).
	Regarding Claim 19.  Jackson teaches: A digital workflow database tracking device comprising: assign the one or more tasks to the project; and (See Jackson, [0129-130]; The illustrated system enables a user to readily analyse data from multiple sites, and to define rules and workflows to be implemented at each site. [0130] FIG. 5 depicts an example of a workflow 50 implemented using the system of FIG. 2. The example workflow 50 comprises four tasks, which are displayed on the home screen of a portable computing device 22. The number of tasks in any particular workflow may vary and may depend on the type of site being monitored). The Examiner notes the workflows would be defined by the task they comprise.
	receive [photographic] data from the [camera] and associate [photographic] data from a [camera] with one of the one or more tasks in the project; (See Jackson, [0088]; receive the electronic identifier of a selected sensor, selected by the user from the plurality of handheld sensors; and determine whether the received electronic identifier indicates the sensor type matches the type of handheld sensor required to perform the task, and wherein if the sensor type does not match, the portable device outputs a warning to the user and further see Jackson, [0166]; When a scheduled workflow task is to calibrate a sensor/check the sensor for consistency, a user is prompted to measure the temperature of boiling water (and/or ice water) using the sensor (S1004). The measured temperature data is transmitted by the temperature sensor to the handheld device/hub (S1006). The handheld device or hub may be configured to perform the checks themselves, or may transmit the received data to the cloud-based monitoring system for analysis. In either case, the device/system compares the received temperature data against the stored expected temperature data for the particular sensor being tested (S1008)).
	wherein the processor assigns [photographic] data from the [camera]to the task, the [photographic] data satisfying one or more task completion requirements; (See Jackson, [0166]; When a scheduled workflow task is to calibrate a sensor/check the sensor for consistency, a user is prompted to measure the temperature of boiling water (and/or ice water) using the sensor (S1004). The measured temperature data is transmitted by the temperature sensor to the handheld device/hub (S1006). The handheld device or hub may be configured to perform the checks themselves, or may transmit the received data to the cloud-based monitoring system for analysis. In either case, the device/system compares the received temperature data against the stored expected temperature data for the particular sensor being tested (S1008)). The Examiner interprets the “expected temperature data” as the task completion requirement.
	wherein the processor stores the photographic data, in a memory storage device; and (See Jackson, [0005]; The hub 108 acts as the on-site gateway for the system 100, and is configured to receive and store the data from the fixed sensors 102 and the handheld sensors 110). The Examiner notes that Vigneswaran is relied upon to teach the photography data (i.e. sensor data), while Jackson further teaches storing sensor data.
	wherein the processor transmits, in response to storing the [photographic] data in the memory storage device, [a task completion notification]. (See Jackson, [0137]; If the end-time has been reached, the device checks if the task has been completed (S74). If no data has been received from a sensor or the user, or otherwise, the device assumes the task has not been completed and further see Jackson, [0175]; FIG. 14 shows an example report generated by the system relating to a set of workflow tasks and sensor readings. Such a report may reflect the inputs to and outputs from a distributed behaviour model as previously described. Thus FIG. 14 illustrates a set of user tasks, including tasks involving collecting temperature sensor readings, and the results of evaluation of the tasks against a set of rules and further see Fig. 14, specifically lines 1 and 2 indicating the task has “PASSED”). 
	create one or more tasks based on the type of project requested; (See Vigneswaran, [0010]; receive a project request identifying a plurality of project criteria, the plurality of project criteria including a project location, a project timeframe and a work definition; generate a project workflow from the plurality of project criteria, the project workflow including a plurality of work stages required to complete the work requested and a work stage completion deadline determined based on the project timeframe, wherein each work stage includes at least one task; associate at least one required user type with each work stage based on the tasks included in that work stage).
	assign a requirement that one of the one or more sensor input requirements be a photographic sensor input, in response to the one or more tasks assigned to the project type; (See Vigneswaran, [0129], Prov. App. [0118]; In some cases, the validation data may be generated by a user through the user application 208 on their device 115. For example, the user may capture one or more images of the completed work stage (or images of each completed tasks). The user may transmit the captured images to the server 120 as validation data indicating completion of the work stage and/or tasks. In some cases, validation data may also be independently generated by other users assigned to different work stages for the same project).
While Jackson/Vigneswaran teaches the use of notifications regarding tasks and completion, neither further explicitly teach the estimated completion time based on sensor data. However, Jackson/Vigneswaran in view of the analogous art of Rajkhowa (i.e. task coordination) does teach: transmitting, by the one or more processors, an estimated time of completion of one of the one or more tasks in response to the sensor input data: (See Rajkhowa, [col. 3, lines 44-49]; In accordance with the present embodiment positioning information from the GPS receiver 244 is combined with motion or acceleration information provided by the motion sensor 246 to determine estimated travel time of the mobile device 102A to the task location and to determine a likelihood of task completion by the first task delegate and further see Rajkhowa, [col. 6, lines 7-12]; In some embodiments, the rush fulfillment engine can monitor a current location of the worker based on a location signal received by the computing system from the mobile device associated with the worker and update likely task completion times based on location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jackson/Vigneswaran, including completion notifications to include the estimated time completions as taught by Rajkhowa in order to ensure processes are moving as they should, resources are being utilized, and delays are not propagated. (See Rajkhowa, [col. 3, lines 32-42]; this enables the rush order fulfillment engine to estimate the fulfilment time for each batch (ensuring that the promised due time of the first order of any batch is never compromised as more orders are added to the batch). A multi-server single queue model is used to process the batches at the outgoing end to ensure that batches with earlier completion times are always processed first. The multi-server single queue model at the processing end ensures picker utilization and doesn't allow propagating of delays due to one batch to all the other batches in the queue, thus making sure that the other pickers provide services as needed.” (See MPEP 2143G).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jackson/Vigneswaran, including completion notifications to include the estimated time completions as taught by Orr in order to help create a backup plan if the ask goes off track and a deadline has potential to be missed. (See Orr, [00]; “If the estimated travel time of the first delegate device 102A to the task location exceeds a pre-determined threshold, the predictor module 291 determines that the first task delegate is unlikely to complete the task and thus a replacement delegate corresponding to a replacement delegate device 102B should be found.” (See MPEP 2143G).
	The Examiner notes that Jackson teaches receiving data from a sensor associated with a task, but does not further teach the sensor to be a camera. However, Jackson in view of Vigneswaran does teach the use of a camera and photographic data. (See Vigneswaran, [0129]; In some cases, the validation data may be generated by a user through the user application 208 on their device 115. For example, the user may capture one or more images of the completed work stage (or images of each completed tasks). The user may transmit the captured images to the server 120 as validation data indicating completion of the work stage and/or tasks. In some cases, validation data may also be independently generated by other users assigned to different work stages for the same project).
	a camera; (See Vigneswaran, [0099], Prov. App. [0089]; Mobile device 115 has a processor 202, a communication interface 204 for data communication with communication interface 224, a memory 206 that may include both volatile and non-volatile elements, a display 212, a GPS 214 and a camera 216. As with task scheduling server 120, references to acts or functions by mobile device 115 imply that processor 202 is executing computer-executable instructions (e.g., a software program) stored in memory 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jackson/Vigneswaran, including sensor input data to include the photographic data/camera feature taught by Vigneswaran in order to provide visual proof that a task has been completed as stated  and the process is ready to move to the next step or phase (See Vigneswaran, [0013], Prov. App, [0012]; “the validation data providing evidence of completion of the first work stage by the first assigned user” (See MPEP 2143G).
	receive a request to initiate a type of project; (See Vigneswaran, [0010], Prov. App. [0009]; where the processor of the task scheduling server is configured to: receive a project request identifying a plurality of project criteria, the plurality of project criteria including a project location, a project timeframe and a work definition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jackson, including tasks, projects, and sensors to include the request feature taught by Vigneswaran in order to allow the user to specify the constraints regarding the project and allow customization of the project plan (See Vigneswaran, [0010], Prov. App. [0009]; “the plurality of project criteria including a project location, a project timeframe and a work definition; generate a project workflow from the plurality of project criteria, the project workflow including a plurality of work stages required to complete the work requested and a work stage completion deadline determined based on the project timeframe,” (See MPEP 2143G).
	The Examiner notes that receiving data from a sensor is indicated as a method for completing a task but does not further teach the task completion notification upon completion of one of the one or more tasks. However, Jackson in view of Vigneswaran does teach transmitting the task notification. (See Vigneswaran, [0062]; prov. App, [0052]; When the task is completed, the user can transmit a work stage completion notification to the task scheduling server using the user-side application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jackson, including sensor data and status reports to include the task completion notification feature taught by Vigneswaran in order to provide a system that can sequentially notify users in response to a completed task (See Vigneswaran, [0011], Prov. App, [0009]; “trigger transmission of the work stage notification to a second assigned user for the second work stage in response to the work completion notification (See MPEP 2143G).
Regarding Claim 20, Jackson/Vigneswaran/Rajkhowa teaches: wherein the device further receives moisture data from a moisture sensor and (See Jackson, [0003]; The system 100 comprises one or more fixed sensors 102, which are smart, wireless sensors installed in a particular environment to continuously monitor variables such as temperature, humidity, and door open/close status. One or more fixed sensors communicate with a receiver 104, which receives the data collected by each fixed sensor 102). The Examiner interprets the humidity sensor as a moisture sensor.
	Jackson/Vigneswaran teaches in response to receiving the moisture data from the moisture sensor, indicating completion of the one or more task completion requirements (See Jackson, [0171]; The handheld device may store a look-up table or similar which enables the sensor type to be determined from the sensor ID. The look-up table and/or the workflow task state what sensor type is required for the task. The handheld device determines the sensor type using the received sensor ID and checks if this matches the sensor type required for the displayed task (S1106). If the sensor types do not match (e.g. the user has selected a temperature probe for cooked meat when the task is to check temperature of raw meat), the device displays an alert to the user to select a different sensor (S1108). The alert may comprise a visual alert (e.g. a message, which may also display an image of the correct sensor type), an audible alert (e.g. an alarm), or a combination of both). The Examiner notes the system of Jackson requires sensor data to complete tasks and further notes the use of the humidity sensor.
 Claim(s) 3-4, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 20180120169 A1) in view of Vigneswaran (US 20190180218 A1), Rajkhowa et. al (US 10832209 B2), and Frank et al. (US 20100185474 A1).
	Regarding Claim 3. While Jackson/Vigneswaran further teaches a triggered response to stages of a project and task completion notifications (See Vigneswaran, [0011]; Prov. App., [0010]; receive a first work completion notification from the mobile device of a first assigned user for the first work stage through the user application; and trigger transmission of the work stage notification to a second assigned user for the second work stage in response to the work completion notification), neither further teach the transmission of a project completion notification. However, Jackson/Vigneswaran in view of the analogous art of Frank (i.e. workflow management) does teach this limitation: transmitting, by the one or more processors, in response to the second task completion notification, a project completion notification.  (See Frank, [0019]; When the monitoring and analysis component 104 encounters one or more milestone indicators 126 in the project-related files 106 (such as files contained in folders 114, 116, and 118), then additional analysis is performed to determine what may really be happening with the project. Once the analysis is completed, if the status of the project or task in reality is different than what is reflected in the project management data 108, then reports and/or notifications 112 can be generated to inform one of more users of this fact and further see Frank, [0022]; FIG. 2 is a process flow diagram 200 that illustrates one implementation of the stages involved in programmatically determining a status of a particular task. In some implementations, the process of FIG. 2 is performed by monitoring and analysis component 104 of milestone generation application 102. While the example described in FIG. 2 uses the example of a particular task for the sake of illustration, it will be appreciated that the same process could be used to identify a status of an overall project (and not just a specific task) and refer to Fig. 2). The Examiner notes that Frank teaches the sending notifications for status updates of the projects. The Examiner further notes that element 208 of Fig. 2 indicates the process looking for completion. While the element refers to a task specifically, paragraph 22 also states the same process can be done for the entire project and not just a task, thus creating a project completion notification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jackson/Vigneswaran, including task completion notifications to include a response action triggered by a notification feature taught by Vigneswaran in order to more efficiently notify workers of the next task and avoid delays between stages (See Vigneswaran, [0011], Prov. App. [0010]; “each dependent stage relationships indicating that initiation of a second work stage is dependent upon at least partial completion of a first work stage….  and trigger transmission of the work stage notification to a second assigned user for the second work stage in response to the work completion notification.” (See MPEP 2143G).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jackson/Vigneswaran, including a response action triggered by a notification to include a project completion notification feature taught by Frank in order to ensure the project is moving at the scheduled pace using the significant milestones. (See Frank, [0019]; “When the monitoring and analysis component 104 encounters one or more milestone indicators 126 in the project-related files 106 (such as files contained in folders 114, 116, and 118), then additional analysis is performed to determine what may really be happening with the project. Once the analysis is completed, if the status of the project or task in reality is different than what is reflected in the project management data 108, then reports and/or notifications 112 can be generated to inform one of more users of this fact.” (See MPEP 2143G).
	Regarding Claim 4. While Jackson/Vigneswaran further teaches a response action that is triggered from the notification (See Vigneswaran, [0011]; Prov. App., [0010]; receive a first work completion notification from the mobile device of a first assigned user for the first work stage through the user application; and trigger transmission of the work stage notification to a second assigned user for the second work stage in response to the work completion notification), neither further teach the transmission of a project completion notification. However, Jackson/Vigneswaran in view of the analogous art of Frank (i.e. workflow management) does teach this limitation: transmitting, by one or more processors, in response to the transmission of the task completion notification, a project completion notification. (See Frank, [0019]; When the monitoring and analysis component 104 encounters one or more milestone indicators 126 in the project-related files 106 (such as files contained in folders 114, 116, and 118), then additional analysis is performed to determine what may really be happening with the project. Once the analysis is completed, if the status of the project or task in reality is different than what is reflected in the project management data 108, then reports and/or notifications 112 can be generated to inform one of more users of this fact and further see Frank, [0022]; FIG. 2 is a process flow diagram 200 that illustrates one implementation of the stages involved in programmatically determining a status of a particular task. In some implementations, the process of FIG. 2 is performed by monitoring and analysis component 104 of milestone generation application 102. While the example described in FIG. 2 uses the example of a particular task for the sake of illustration, it will be appreciated that the same process could be used to identify a status of an overall project (and not just a specific task) and refer to Fig. 2). The Examiner notes that Frank teaches the sending notifications for status updates of the projects. The Examiner further notes that element 208 of Fig. 2 indicates the process looking for completion. While the element refers to a task specifically, paragraph 22 also states the same process can be done for the entire project and not just a task, thus creating a project completion notification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jackson/Vigneswaran, including task completion notifications to include a response action triggered by a notification feature taught by Vigneswaran in order to more efficiently notify workers of the next task and avoid delays between stages (See Vigneswaran, [0011], Prov. App. [0010]; “each dependent stage relationships indicating that initiation of a second work stage is dependent upon at least partial completion of a first work stage….  and trigger transmission of the work stage notification to a second assigned user for the second work stage in response to the work completion notification.” (See MPEP 2143G).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jackson/Vigneswaran, including a response action triggered by a notification to include a project completion notification feature taught by Frank in order to ensure the project is moving at the scheduled pace using the significant milestones. (See Frank, [0019]; “When the monitoring and analysis component 104 encounters one or more milestone indicators 126 in the project-related files 106 (such as files contained in folders 114, 116, and 118), then additional analysis is performed to determine what may really be happening with the project. Once the analysis is completed, if the status of the project or task in reality is different than what is reflected in the project management data 108, then reports and/or notifications 112 can be generated to inform one of more users of this fact.” (See MPEP 2143G).
	Regarding Claim 8. Jackson/Vigneswaran in further view of Frank teaches generating, by the one or more processors, an estimated time of completion of the project based on task completion at a time the estimated time of completion is requested by a user (See Frank, [0017]; Monitoring and analysis component 104 of milestone generation application 102 accesses key word data store 110 to retrieve milestone indicators 126 that have been defined for the project. The term "milestone" is used herein to indicate where certain project tasks are to be complete at a point-in-time. The term is also used as a measure of overall progress, completion, and risk of a project against a schedule and further see Frank, [0019]; Once the analysis is completed, if the status of the project or task in reality is different than what is reflected in the project management data 108, then reports and/or notifications 112 can be generated to inform one of more users of this fact. These notifications can be in the form of automatic notices that get sent in the form of an email, alert, and/or logged to a database for further review by one or more users. Alternatively or additionally, these notifications can be displayed in a report upon user request. Alternatively or additionally, the notifications can be in the form of updating the project management data 108 to reflect the updated status). The Examiner notes that Frank uses the milestones (i.e. task completions) to generate the estimated time of completion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jackson/Vigneswaran, including reporting data to include the estimated completion time feature taught by Frank in order to ensure the project is on track with the most up to date information (See Frank, [0019]; “When the monitoring and analysis component 104 encounters one or more milestone indicators 126 in the project-related files 106 (such as files contained in folders 114, 116, and 118), then additional analysis is performed to determine what may really be happening with the project. Once the analysis is completed, if the status of the project or task in reality is different than what is reflected in the project management data 108, then reports and/or notifications 112 can be generated to inform one of more users of this fact.” (See MPEP 2143G).
	Regarding Claim 15. Jackson/Vigneswaran teaches sending messages to user devices (See Jackson, [0142]; The system may, for example, send a message to the hub device or portable computing device to prompt the user to take action). Jackson/Vigneswaran does not teach the use of task completion notifications sent to a user device.  However, Jackson/Vigneswaran in view of Frank does teach this limitation: wherein the task completion notification is transmitted by the processor to a user device: (See Frank, [0019]; Once the analysis is completed, if the status of the project or task in reality is different than what is reflected in the project management data 108, then reports and/or notifications 112 can be generated to inform one of more users of this fact. These notifications can be in the form of automatic notices that get sent in the form of an email, alert, and/or logged to a database for further review by one or more users). The Examiner notes that the system of Frank sends alerts and emails. The email would be a notification received by a user device such as a smart phone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jackson/Vigneswaran, including sending messages to a user device to include a project completion notification to a user device feature taught by Frank in order to provide a system with multiple notification methods in order to have a more versatile system (See Frank, [0019]; “These notifications can be in the form of automatic notices that get sent in the form of an email, alert, and/or logged to a database for further review by one or more users. Alternatively or additionally, these notifications can be displayed in a report upon user request. Alternatively or additionally, the notifications can be in the form of updating the project management data 108 to reflect the updated status.” (See MPEP 2143G).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 20180120169 A1) in view of Vigneswaran (US 20190180218 A1), Rajkhowa et. al (US 10832209 B2), and Romagnino (US 20120209650 A1).
	Regarding Claim 16. While Jackson/Vigneswaran teaches storing sensor data as described in the claim 9 rejection, Jackson does not further teach categorizing the data based on a project. However, Jackson/Vigneswaran in view of the analogous art of Romagnino (i.e. task management) does further teach this limitation: wherein the stored sensor input data is stored as categorized information based on information collected concerning an individual project. (See Romagnino, [0015]; A presented order of the preconfigured tasks can be based at least in part on at least one of the most frequently selected preconfigured tasks, the most recently selected preconfigured tasks, sensor data associated with a preconfigured task and further see Romagnino, [0017]; A system comprises a computing device having a processor configured to receive a workflow request that is associated with a microflow that includes a task, and a contact address associated with the task, and send a message to the contact address that includes at least one of a response to the workflow request, a status associated with performance of the task, a completion status associated with completion of the task, and an inquiry related to the workflow request, open a communication session with the contact address, store the task in at least one workflow queue, dynamically prioritize the task, and present at least one of an indication of a workflow request, an indication of a message, an indication of a request to open a communication session, and the task at a human-machine interface. The system can include a memory configured to store the workflow queue). The Examiner notes that the system of Romagnino associates the tasks to the workflow and stores the task within the workflow. The sensor data is then associated with the task and further associated to the workflow as the task is within the workflow. The Examiner further interprets categorizing to include associating in light of the applicant’s specification. (See Specification, [0031]; The sensor 112 data may be stored in the database 104 long-term such that it is categorized (e.g., associated with a particular task)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jackson/Vigneswaran, including storing sensor to include the categorizing of sensor data by project feature taught by Romagnino, in order to dynamically update the status and priority of tasks associated with the sensors. (See Romagnino, [0051]; “the urgency can dynamically change based on other factors such as external events including environmental factors, events reported by sensors, milestone events such as commencement of performance of a task, completion of related tasks in the workflow by the user or other users, personnel shift changes, and so forth.” (See MPEP 2143G).
	Regarding Claim 17. While Jackson teaches storing sensor data as described in the claim 9 rejection, Jackson does not further teach categorizing the data based on a task. Jackson/Vigneswaran in view of Romagnino does further teach this limitation: wherein to the stored sensor input data is stored as categorized information based on information collected concerning an individual task. (See Romagnino, [0015]; A presented order of the preconfigured tasks can be based at least in part on at least one of the most frequently selected preconfigured tasks, the most recently selected preconfigured tasks, sensor data associated with a preconfigured task and further see Romagnino, [0017]; A system comprises a computing device having a processor configured to receive a workflow request that is associated with a microflow that includes a task, and a contact address associated with the task, and send a message to the contact address that includes at least one of a response to the workflow request, a status associated with performance of the task, a completion status associated with completion of the task, and an inquiry related to the workflow request, open a communication session with the contact address, store the task in at least one workflow queue, dynamically prioritize the task, and present at least one of an indication of a workflow request, an indication of a message, an indication of a request to open a communication session, and the task at a human-machine interface. The system can include a memory configured to store the workflow queue…). The Examiner notes that the system of Romagnino associates the tasks to the workflow and stores the task within the workflow. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jackson/Vigneswaran, including storing sensor to include the categorizing of sensor data by project feature taught by Romagnino, in order to dynamically update the status and priority of tasks associated with the sensors. (See Romagnino, [0051]; “the urgency can dynamically change based on other factors such as external events including environmental factors, events reported by sensors, milestone events such as commencement of performance of a task, completion of related tasks in the workflow by the user or other users, personnel shift changes, and so forth.” (See MPEP 2143G).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        




/MEHMET YESILDAG/Primary Examiner, Art Unit 3624